Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claim 24 link(s) inventions I and III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 24.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Group I, claim(s) 1-3, 6, 8-9, drawn to an immune effect cell expressing a chimeric antigen receptor (CAR) on its surface, wherein the immune cell further expresses a fusion protein of Formula I comprising an optional signal peptide (Z), an antibody binding region (A), an optional linker moiety (L), and an endocytic domain (B).
Group II, claim(s) 12-18, drawn to a fusion protein of Formula I, comprising an optional signal peptide (Z), an antibody binding region (A), an optional linker moiety (L), and an endocytic domain (B).
	Group III, claim(s) 22, drawn to an immunoconjugate comprising: a cell-killing functional moiety; and an antibody that specifically binding to the antibody binding region or endocytic domain in an immune effector cell expression a CAR on its surface, wherein the immune cell further expresses a fusion protein of formula I.
Group IV, claim(s) 23 and 25, drawn to a method for specifically killing an immune effector cells expressing a CAR and further expressing a fusion protein of Formula I, comprising the step of administering an immunoconjugate comprising: a cell killing functional moiety and an antibody.
Group V, claim(s) 26 and 28, drawn to a method of sorting or enriching or detecting an immune effector cells comprising: 1) adding a reagent capable of specifically binding to the antibody binding region or endocytic domain in an immune effector cell expressing a CAR and a fusion protein of Formula I; 2) a step of separating or detecting the substance binding to the immune effector cells from the system.

The species are as follows:
A single species election is required if electing Group I, or II, or III, or IV, or V. 
Species A: a species of Formula I, by providing a specific combination of optional signal peptide (Z), an antibody binding region (A), an optional linker moiety (L), and an endocytic domain (B).
Species B: a specific antibody binding region, e.g. EGFRvIII, EGFR, CD20, CD22 or other antigens listed in claim 3, lines 2-4.
Species C: a specific endocytic domain, e.g. a specific folate receptor, CD30, CD33, CD3 or other species listed in claim 3, lines 14-15.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 2, 9, 12, 13,  22-26 and 28.

The groups listed above are drawn to different products (Group I-III) and different processes of using of the said product (Group IV-V). These groups lack unity of invention because even though the inventions of the groups require the technical feature of a fusion protein of Formula I comprising an optional signal peptide (Z), an antibody binding region (A), an optional linker moiety (L), and an endocytic domain (B). This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang (Wang et al., Molecular Biology of the Cell, 1999, 10, 1621-1636, Publication Date: May 1999). 
Wang teaches EGFR-ErbB2 hereromimers in response to EGF stimulation. More specifically, Wang teaches EGFR has a domain to bind sheep polyclonal anti-EGFR antibody (Fig. 5 B, C, F, and G). Wang further teaches that ErbB2/EGFR chimera composed of the ErbB2 extracellular domain of EGFR and the EGFR intracellular domain. The chimera were internalized into the endosomes after EGF induction (page 1630, col. 2, para. 2 and Fig. 8). The claimed structure reads on the full length EGFR, i.e. a product by process claim. Therefore, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/            Primary Examiner, Art Unit 1642